Citation Nr: 1811891	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Military Officers Association of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1965 to October 1988, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart in addition to other medals and distinctions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Roanoke, Virginia. 

In August of 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Following the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection for sleep apnea, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

The Veteran and his representative assert that service connection for his obstructive sleep apnea is warranted because the condition had its onset during his time of active duty service and has continued since.  The Veteran and his representative have alternatively suggested that his obstructive sleep apnea is either caused or aggravated by his service-connected coronary artery disease. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran was diagnosed with obstructive sleep apnea following a sleep study in December 2011.  See, post-service treatment record dated December 2011.  Accordingly, the first element for establishing service connection has been met.

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of obstructive sleep apnea.  However, the absence of documented treatment in service is not fatal to a service connection claim.  A veteran or other lay person is competent to report that which he perceives through his symptoms, which in this case, would be respiratory problems while sleeping such as snoring.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board also notes that the Veteran's ex-wife submitted a statement saying that the Veteran would "gurgle, toss and turn, and sound like he was choking."  She also noted that the Veteran would "sleep in an upright position so that he could breathe."  The Veteran's ex-wife stated that her father was a surgeon and when she and the Veteran would stay with her parents during their marriage, which was while the Veteran was on active duty, her father would inform her that the Veteran should be seen by a doctor since he could "hear the Veteran gasping for air and gurgling while he was sleeping."  See, lay statement of B.N. dated August 2017.  In addition to the Veteran's ex-wife's lay statements, the Veteran has also consistently noted that he slept in an upright position beginning while he was serving on active duty in order "to allow him to breathe easier as he slept through the night" and that he also snored during the time he was on active duty.  See, August 2017 hearing transcript.  The Veteran and his ex-wife also noted that he did not seek medical attention for his sleep related problems because his Marine Corps operations took priority and that the Veteran wasn't aware of sleep apnea prior to being diagnosed in December 2011.   As stated above, the Board notes that symptoms of sleep apnea are capable of lay observation and as the Veteran has been consistent with his statements, which are corroborated by his ex-wife's competent and credible statement, the Board finds them to be credible and of significant probative value. 

The record also contains competent medical evidence corroborating the Veteran's assertion that his obstructive sleep apnea symptoms began prior to being formally diagnosed in December 2011.  Specifically, the Veteran testified at his Board hearing that he had to switch to an upright sleeping position while on active duty and that he has maintained that upright sleeping position ever since.  Additionally, the Veteran also testified that his snoring has continued to the point where his current wife has asked him not to come into the bedroom until she has already fallen asleep.  As the Veteran's testimony outlining his current symptoms and his current wife's response to those symptoms is consistent with his ex-wife's reiteration of the symptoms that the Veteran suffered from while on active duty, the Board finds that the competent evidence of record is at least in equipoise as to whether the symptoms diagnosed as sleep apnea in 2011 are the same symptoms the Veteran originally experienced in active service.  

In coming to this conclusion, the Board has not overlooked the Veteran's February 2013 VA examination report, which stated that the Veteran's obstructive sleep apnea was less likely than not related to his service connected coronary artery disease.  See, February 2013 VA examination.  However, this examiner does not provide an opinion as to whether or not the Veteran's sleep apnea could be otherwise etiologically related to his active duty service.  Accordingly, the Board has afforded this opinion limited probative value. 

Accordingly, under these circumstances, and giving the Veteran the benefit of the doubt, the Board finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for obstructive sleep apnea is granted. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


